Judgment unani*828mously affirmed. Memorandum: The contention of defendant that his sentence is unduly harsh and excessive does not survive the voluntary, knowing and intelligent waiver of his right to appeal (see, People v Allen, 82 NY2d 761; People v Saunders, 190 AD2d 1092, 1093, lv denied 81 NY2d 1019).
The further contention of defendant that his sentence is illegal is without merit. Although County Court did not expressly state that the periods of six months’ incarceration and five years’ probation to which defendant was sentenced were to run concurrently, the period of probation runs concurrently with the period of imprisonment by operation of law (see, Penal Law § 60.01 [2] [d]). (Appeal from Judgment of Erie County Court, Rogowski, J. — Criminal Possession Weapon, 3rd Degree.) Present — Denman, P. J., Lawton, Fallon, Balio and Boehm, JJ.